UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1730


DENNIS NEVES,

                  Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.



Appeal from the United States Tax Court.       (Tax Ct. No. 6523-07L)


Submitted:    November 20, 2008            Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis Neves, Appellant Pro Se.   Bruce R. Ellisen, Richard L.
Parker, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
Donald L. Korb, INTERNAL REVENUE SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis     Neves   appeals       from    the   tax    court’s    orders

upholding the Commissioner’s proposed collection activities with

respect to Neves’ tax liability for the 1997 and 1998 tax years,

and denying his motion for reconsideration.                      We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the tax court.                   See Neves v. Comm’r,

IRS, Tax Ct. No. 6523-07L (U.S. Tax Ct. May 7, 2008 & June 10,

2008).     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented     in    the    materials

before   the   court    and    argument      would   not    aid   the    decisional

process.

                                                                            AFFIRMED




                                         2